Citation Nr: 1343177	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-38 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with sleep disturbance, depression, and dementia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967, which includes service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective September 8, 2006.

In June 2008, the RO assigned an initial 30 percent disability rating for PTSD, effective September 14, 2007.

In his October 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

In a July 2013 decision, a Decision Review Officer assigned an initial 70 percent disability rating for PTSD with sleep disturbance, depression, and dementia, effective September 8, 2006.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for a higher initial rating for PTSD with sleep disturbance, depression, and dementia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a signed written statement to the agency of original jurisdiction in November 2013 in which he stated that he wished to withdraw the appeal for a higher initial rating for the service-connected psychiatric disability.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


